Citation Nr: 0322635	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from July 1974 to June 1980.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal included entitlement to service 
connection for hypertension and enlarged prostate.  However, 
at the time of the veteran's hearing before the Board in 
December 2002, the veteran expressed his desire to withdraw 
these issues from his appeal.  Therefore, the Board finds 
that these issues are no longer subjects for current 
appellate review.  38 C.F.R. § 20.204(b) (2002).

The Board further notes that it undertook certain development 
with respect to the remaining issues of entitlement to 
service connection for schizophrenia and a skin disorder.  
For the reasons expressed below, the Board finds that it is 
necessary to remand the claims.  


REMAND

The Board has received the results from July 2003, Department 
of Veterans Affairs (VA) examinations that were not 
previously considered by the regional office (RO).  This 
recently received evidence has been associated with the 
claims folder.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the Agency of Original 
Jurisdiction (RO) for initial consideration and without 
having to obtain the appellant's waiver.  Here, the claims 
folder does not contain a waiver of the RO's consideration of 
the additional medical evidence noted above.  Therefore, 
consistent with the applicable case law, the Board must 
remand the veteran's claims to the RO for a review as to 
whether all evidence needed to consider his claims has been 
obtained, and for the issuance of a supplemental statement of 
the case (SSOC) regarding all evidence received since the 
last supplemental statement of the case concerning these 
issues.  

The Board further notes that since the results of the July 
2003 VA examinations reveal that the examiners did not 
respond to the questions that the Board specifically 
requested that the examiners address, the Board finds that 
additional evidence to be considered by the RO should at 
least include the results of new VA examinations and opinions 
addressing whether it is as likely as not that schizophrenia 
and a skin disorder are related to the veteran's active 
service.

In light of the above, this matter is REMANDED for the 
following:


1.  If possible, the claims folder should 
be referred to the physician, M.F., who 
interviewed the veteran on July 16, 2003.  
That physician should be asked to opine 
whether any psychiatric disorder is 
related to the veteran's military service.  
If Dr. M.F. is not available, then the 
veteran should be provided with a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
illness, including schizophrenia.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  All necessary special 
studies should be accomplished.  Following 
the veteran's examination and review of 
the record, the examiner should state 
whether it is as likely as not that a 
psychiatric illness, including 
schizophrenia, was present during active 
service or became manifest within one year 
after service.  

2.  If possible, the claims folder should 
be referred to the physician, S.F., who 
examined the veteran on July 28, 2003. 
That physician should be asked to opine 
whether any skin disorder is related to 
the veteran's military service.  If Dr. S. 
F. is not available, then the veteran 
should be provided with a VA 
dermatological examination to determine 
the nature and etiology of any disorders 
of the skin, including pseudofolliculitis 
barbae.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  All 
necessary special studies should be 
accomplished.  Following the examination 
and review of the record, the examiner 
should state whether it is as likely as 
not that any currently diagnosed skin 
disorder is related to active service.  

3.  After the completion of any 
development deemed appropriate in addition 
to that requested above, the issues on 
appeal should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



